68 F.3d 455
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.UNITED STATES, Appellee,v.Rex Forbes OICKLE, Defendant--Appellant.
NO. 95-1448.
United States Court of Appeals, First Circuit.
Oct. 12, 1995.

F. Mark Terison, Assistant United States Attorney, with whom Jay P. McCloskey, United States Attorney, and Elizabeth C. Woodcock, Assistant United States Attorney, were on brief for appellee.
Before TORRUELLA, STAHL and LYNCH, Circuit Judges.
PER CURIAM.


1
Upon full review of the record in this case, and after hearing argument from counsel, we affirm the decision of the district court.


2
Affirmed.